Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ argument with regard to rejection by Roddis in view of Nantua and Official Notice is not persuasive. As stated in the rejection below Roddis teaches all limitation except the kind of magnet. Nantua teaches type of magnet that is of single pole nature. Examiner has provided another reference below that shows that the poles are provided in single manner and are provided in opposite direction (GB 1180359).
Applicants’ argument that the reference of Roddis and Nantua fail to disclose each and every limitation of claim 1, especially magnetic band is magnetized such that magnetic poles of the magnetic band extend parallel with a central axis of the shaft and are on opposite axial faces of the magnetic band” is correct but the examiner took official notice and provided evidence that providing magnets with axially opposite poles are well known in the art (see GB1180359A and also explanation below).
Applicants’ argument that the reference of Roddis and Nantua fail to disclose each and every limitation of claim 1, especially magnetic band is magnetized such that magnetic poles of the magnetic band extend parallel with a central axis of the shaft and are on opposite axial faces of the magnetic band” is correct but the reference of Auto Peugeot in figure 2 shows how a magnet having poles in axial direction (GB1180359A) and the magnet is of a single pole nature (figure 2, see below). As stated in reference that figure 3 show magnet with poles in alternate arrangement which produce eddy currents (column 2, lines 73-76) and to eliminate this one skilled in the art would provide magnet with poles on the same sign on axial opposite ends 

    PNG
    media_image1.png
    150
    172
    media_image1.png
    Greyscale

Applicants argument “however, the drawback is noted with the words the eddy current “could arise” that “might prejudice” the performance of the seal. It offers a possible solution to drawback with an insulating washer is incorrect. As clearly stated in Auto Peugeot multiple 

    PNG
    media_image2.png
    437
    716
    media_image2.png
    Greyscale

Furthermore applicant has provided statements in specification that eddy currents are eliminated when single poles are provided on opposite axial sides, which is taught by Auto Peugeot.
Applicant has provided conclusion of figure 3 in reference of Auto Peugeot is not persuasive since figure 2 is used to provide alternate magnet. 
Applicants’ argument with regard to rotation and non-rotation in Auto Peugeot is not persuasive since the reference is not used of such teaching, since the primary reference teaches the limitation with regarding to claim 1 (see rejection below).
Applicants’ argument that Auto Peugeot is devoid of any disclosure, teaching or suggestion that the “poles in axial direction will provide better attraction force” is not persuasive since the reference is used to teach poles in axial direction and all magnets provide attracting 
Applicants’ argument with regard to other components such as bearings or etc is not persuasive since this is not claimed or limited by applicant.
Applicants’ argument with regard to “On the other hand…devices” is not persuasive since the references of Roddis, Nantua and Auto Peugeot teach each and every structural limitation of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roddis (US20080050261A1) in view of Nantua et al (US. 20030057651A1).
Roddis discloses (e.g. figure 11) a rotary face seal with magnetic loading which sealingly couples a shaft to a housing, comprising: a stationary housing (e.g. 115) having a seat (inner diameter of 115), a cup (114), having an inwardly facing groove (e.g. groove having O-ring that contacts 112) and a central bore (e.g. center bore receiving 118), residing in the housing, a shaft (e.g. 118) located in the bore (figures), a seal case (e.g. case holding 113) residing between the cup and the shaft, an O-ring (e.g. O-ring that contacts 112) residing in the inwardly facing groove of the cup to sealingly interface the cup with the seal case providing a secondary seal and allowing axial movement of the seal case within and relative to the cup (figures shown this), a 
Roddis discloses the invention as claimed above but fails to disclose that the magnet band is a single pole magnet with magnetic poles extending parallel with the central axis of the shaft and are on opposite axial faces of the magnetic band (this produces no produce eddy currents). Nantua teaches use of a single pole magnet or a multi-pole magnet disk. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band of Roddis be a single pole magnet where the poles extend in single directions as taught by Nantua to provide better magnetic attraction and having one type magnet or another magnet is considered to be art equivalent and interchangeable magnet elements.
Roddis and Nantu (Nantua teaches to have single poles oriented radially) discloses the invention as claimed above but fails to disclose that the poles are oriented axially oppositely. To have poles extend radially or axially would produce same result, the examiner takes official notice and evidence is provide in applicants own specification. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to change orientation, since changing orientation is considered to be art equivalent and also to provide poles in a single manner reduce or eliminates eddy currents in magnets (well taught in art of magnetism). Evidence is provided by GB1180359 that magnets are formed with axially spaced poles (e.g. figure 2) or radially spaced poles (e.g. figure 3).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis in view of Nantua.
The examiner takes official notice (evidence is provided in parent application 15649246) that hydrodynamic grooves are well known in the art and the function of the hydrodynamic are .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis and Nantua as applied to claims above, and further in view of Zheng et al (US20080042364A1). 
Roddis discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Zheng teaches to have magnetic members that are magnetic rings. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band be an annular ring as taught by Zheng, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis and Nantua as applied to claims above, and further in view of Adams (US4795168). 
Roddis discloses the invention as claimed above but fails to disclose the magnetic band is an annular ring. Adams teaches to have magnetic member that is an annular band or annular ring. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band be an annular ring as taught by Adams, to provide easy of assembly (that is the case since one does not have to fits plurality of magnets in openings).
Claim 1-2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roddis (US20080050261A1) in view of Auto Peugot (GB1180359A).
Roddis discloses (e.g. figure 11) a rotary face seal with magnetic loading which sealingly couples a shaft to a housing, comprising: a stationary housing (e.g. 115) having a seat (inner 
Roddis discloses the invention as claimed above but fails to disclose that the magnet band is a single pole magnet with magnetic poles extending parallel with the central axis of the shaft and are on opposite axial faces of the magnetic band (this produces no produce eddy currents). Auto Peugot teaches use of a single pole magnet with axially opposite poles (figure 2, column 2, lines 65-70) or a multi-pole magnet disk with alternating poles (e.g. figure 3). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band of Roddis be a single pole magnet with opposite poles in axial direction as taught by Auto Peugot to provide proper force of attraction by magnet and having one type magnet or another magnet is considered to be art equivalent and interchangeable magnet elements.
Regarding claim 9:
Roddis disclose the invention as claimed above but fail to disclose the magnetic band is an annular ring. Auto Peugot teaches to have magnetic member that is an annular ring. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet band to be an annular ring as taught by Auto Peugot, to provide .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis in view of Auto Peugot.
The examiner takes official notice (evidence is provided in parent application 15649246) that hydrodynamic grooves are well known in the art and the function of the hydrodynamic are also well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention the seal face of the rotating mating ring of Roddis to have further includes a plurality of hydrodynamic grooves, to provide separation or film between mating rings to reduce wear. 
Claim 1-2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Porges in view of Roddis and further in view of Auto Peugot.
Porges discloses a rotary face seal with magnetic loading which sealingly couples a shaft to a housing, comprising: a stationary housing (e.g. W) having a seat, a cup (e.g. V), having an inwardly facing groove (e.g. groove having O-ring that contacts s, figure 2) and a central bore, residing in the housing, a shaft (e.g. d and r) located in the bore (figures), a seal case (e.g. s) residing between the cup and the shaft, an O-ring (e.g. the O-ring that contacts 112) residing in the inwardly facing groove of the cup to sealingly interface the cup with the seal case providing a secondary seal and allowing axial movement of the seal case within and relative to the cup (figures shown this); a retaining ring (e.g. figure 4) connecting the cup to the seal case thereby preventing the seal case from becoming disengaged from the cup, a seal ring (e.g. t) in communication with the seal case, a rotating mating ring (e.g. q), having a seal face in communication with the seal ring (figure 2), the rotating mating ring rotating with the shaft (e.g. 
Porges discloses the invention as claimed above but fails to disclose a magnetic band that is connected to the seal case and the magnetic band and the rotating mating ring being magnetically attracted to and pulled toward each other. Roddis a seal assembly (figure 2) with an attraction between sealing faces of sealing rings provided by magnet or springs (e.g. paragraph 0100). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotary face seal of Porges to have magnetic band that provides attraction as taught by Roddis, to provide magnetic interaction to maximize the contact between the mating rings and to have different elements to produce attraction is considered to be art equivalent (see Roddis teaches to use both magnetic and springs to provide best attraction between two members that are in a rotary seal face, see description in paragraph 0100).
Porges and Roddis discloses the invention as claimed above but fails to disclose that the magnet band is a single pole magnet and an annular ring.  Auto Peugot teaches to have magnetic member that is an annular ring and having single poles that are placed in opposite axial direction (figure 2). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the magnet of Porges and Roddis to be an annular ring with single .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porges, Roddis and Auto Peugot.
The examiner takes official notice (evidence is provided in parent application 15649246) that hydrodynamic grooves are well known in the art and the function of the hydrodynamic are also well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention the seal face of the rotating mating ring of Porges to have further includes a plurality of hydrodynamic grooves, to provide separation or film between mating rings to reduce wear.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VISHAL A PATEL/Primary Examiner, Art Unit 3675